Citation Nr: 1243571	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  04-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to increases in the "staged" ratings (of 20 percent prior to November 25, 2003, and 40 percent from that date) assigned for the Veteran's service-connected herniated nucleus pulposus, L4-5, with degenerative changes.

6.  Entitlement to a rating in excess of 20 percent for a gastric ulcer.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had periods of active duty for training, including from June 2, 1990, to June 16, 1990.  The cervical and lumbar spine matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Board denied entitlement to service connection for a cervical spine disability, solely as secondary to his service-connected lumbar spine disorder.  At that time, the Board also found that the lumbar spine matter was not on appeal as the Veteran had not disagreed with a February 2005 rating decision which granted an increased rating, to 40 percent, effective November 25, 2003.

The Veteran appealed those decisions to the Court.  In July 2010, the Court issued a memorandum decision that vacated the 2008 decision and remanded these matters for readjudication consistent with the instructions outlined in its memorandum decision.  The Court found that the lumbar spine matter remained on appeal from a January 2000 rating decision, and that the cervical spine claim should be addressed on a direct basis, as well as a secondary basis, as the claim for direct service connection had been on appeal since 1992.
Hearings were held before RO personnel in July 1995, February 1996, and March 2003.  Transcripts of all three hearings are associated with the Veteran's claims files.  

The issues of service connection for the eyes and feet are before the Board on appeal from a November 2008 rating decision.  The increased rating claim for gastric ulcer, the claim for service connection for diabetes mellitus, and the claim of entitlement to TDIU are on appeal from a September 2009 rating decision.

The issues of service connection for diabetes mellitus, a bilateral eye disability, and a bilateral foot disability, and seeking increased ratings for herniated nucleus pulposus, L4-5, with degenerative changes and a gastric ulcer and a TDIU rating are being REMANDED to the Department of Veterans Affairs (VA) Regional Office (RO).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A cervical spine disability preexisted the June 1990 period of ACDUTRA and was not aggravated thereby.

2.  A cervical spine disability is not shown to have been caused or aggravated by the Veteran's service-connected low back disability.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the unfavorable 1992 rating decision that is the basis of this appeal was issued prior to the enactment of the VCAA.  The Court has acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content-complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
A September 2003 letter informed the Veteran of the evidence and information necessary to substantiate the secondary service connection claim, the information required of him to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  Moreover, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letter that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim on a direct basis as well after reading the July 1992 (direct) and March 2004 (secondary) rating decisions, the statement of the case, and the supplemental statements of the case (SSOCs), particularly the April 2006 SSOC which addressed Dingess.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Veteran is not prejudiced by any notice error because he had a meaningfully opportunity to participate effectively in the processing of the claim.  He provided testimony at three hearings, and, with the assistance of counsel, he raised and argued various theories of service connection during the appeal period.  The Board finds no suggestion in the record (and he does not argue) that he is prejudiced by inadequate VCAA notice.  Notably, he and his attorney have expressed awareness of what is needed to substantiate direct and secondary service connection claims.  

The Veteran's service treatment records (STRs), service personnel records, VA clinical records, private medical records and medical opinions, lay statements, and Social Security Administration (SSA) records have been obtained.  He appeared at three personal hearings before the RO and offered testimony in support of his claim.  VA examinations were conducted in February 2004, December 2004, and June 2009.  In addition, three VHA opinions were obtained in March 1998, July 2007, and May 2012.  He was afforded opportunity to submit additional argument after the latter (which he did).  

The Veteran contends that the May 2012 VHA opinion by Dr. Roberts is inadequate because it is incomplete, asserting that the physician did not provide a medical opinion as to whether the cervical spine disorder was aggravated by the 1990 service incident.  However, Dr. Roberts addressed this matter in his report:  "Episodes of neck . . . pain due to lifting or any other activity do not constitute a permanent aggravation of spine degenerative changes, rather they are just a symptom of the normal spondylosis associated with aging."  

Further, the Veteran argues that "Dr. Roberts does not consider that prior to the June 1990 ACDUTRA injury, [the Veteran's] cervical spine was normal and it was not until after the ACDUTRA injury that the cervical spine condition became more severe."  In fact, Dr. Roberts is clear that the Veteran's cervical spine was not "normal" prior to June 1990.  His report clearly indicates that a May 1990, pre-service cervical CT shows right C6-7 disc herniation.  Further he noted in his report that "his cervical spine disorder predated his military service" and that his cervical pain first manifested "prior to his military service."  Further, Dr. Roberts explains that the Veteran's cervical spine disability has worsened over time due to aging, not an event in service.

The Board notes that in the recent case of Monzingo v. Shinseki, No.10-922, (Vet. App. Nov. 21, 2012) the Court held that "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file."  Monzingo at 7 (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  The Court instead has held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  The Board finds that the 2012 VHA opinion is adequate under this standard as Dr. Roberts provided his judgment on the requested medical questions as well as the essential rationales for his opinions.

Further, as Dr. Roberts considered the entire record, noted the history of the disability, addressed relevant evidence, and provided a rationale for his opinions, the 2012 VHA opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

II. Factual Background

The Veteran had periods of active duty for training (ACDUTRA) including from June 2, 1990, to June 16, 1990.  He contends that he has a cervical spine disability that was caused by or made worse by service or by his service connected herniated nucleus pulposus, L4-L5, with degenerative changes.  

The record shows that in November 1989, the Veteran was injured in an industrial accident.  He picked up a stack of sheet metal and felt an immediate pain in the mid- to-low back between the shoulders and the neck.  The diagnosis was cervical sprain/strain, lumbar sprain/strain, and multi-thoracic vertebrae subluxation.  A CT of the neck in December 1989 showed right disc herniation at C6-7.

In May 1990, the appellant was thoroughly examined for medical insurance purposes by B. L. McCaskill, M.D., who noted a reported history of an injury sustained as a result of a single specific heavy lift, with the onset of the present complaints shortly afterwards.  These consisted of continuous neck and upper back pain and continuous lower back pain.  He had had non-specific intermittent right arm numbness, but no true upper or lower extremity radiculopathic pain.  Dr. McCaskill stated that as a result of these continued difficulties and poor response to conservative care to date, the appellant had been unable to return to his previous employment.  It was noted that the Veteran's symptoms were unimproved.  Physical examination revealed a full active range of motion of the cervical spine and both upper extremities.  A CT scan found a posterolateral disc herniation on the right at the cervical 6-7 level with some impression on the adjacent neurological element. 

Texas National Guard records reveal that while the appellant was on active duty for training at Fort Hood from June 2, 1990, to June 16, 1990, he reported that he lifted a mortar base plate and sustained a back injury.  Specifically, on June 3, 1990, the appellant complained of back pain, reporting that he had sustained a lifting injury.  Other than referral to a unit medical aid station, no treatment was then given.  The appellant was referred to a physician "for further evaluation of a pre-existing injury of the lumbar and thoracic spine regions," who determined that the injury had not occurred in line of duty and that it was not necessary for the appellant to be sent to a hospital or sick call, or confined to quarters.  The impression was remote back injury-myoligamentous strain with disc bulge at the thoracic spine with continued muscle soreness and limitations.  It was recommended that he not lift over 30 pounds, engage in repetitive lifting over 20 pounds, or do any heavy pulling or pushing. 

In August 1990 the appellant underwent cervical CT scan at the Southwest Dallas Hospital.  A 2 mm. disc bulge at C6-7, asymmetrical toward the right with mild deformity of the anterior thecal sac, was noted and was considered to be of undetermined clinical significance. 

A March 1998 VHA opinion by M. Zuccarello, Chief of Neurosurgery at a VA Medical Center, concluded that "there is no evidence of an injury to his cervical spine during active duty training because a diagnosis of herniated disc at C6-7 was made prior to his active duty training in June 1990."  Dr. Zuccarello further concluded that the Veteran's "back disability pre-existed prior to his active duty training" but that "it is possible that the pre-existing back disability underwent a further degeneration, particular[ly] in the lower spine as documented by the MRI, also because of an injury he suffered during active duty training."

A June 1998 Board decision determined that the Veteran's lumbosacral spine disability was aggravated during his June 1990 period of ACDUTRA, and granted  Thus, service connection for the lumbosacral spine disability.  

On February 2004 VA examination spondylosis and osteoarthritis of the cervical spine were diagnosed.  The examiner opined "the Veteran's neck pain is less likely than not to be related to the low back pain."  The examiner explained that "record review and documentation suggest that the veteran had neck injury in 1989 . . . [h]ence his neck condition started as early as 1989 injury."

A September 2004 statement from Dr. D. K. Fletcher, M.D., notes that the Veteran served with the National Guard "in 1991 during the first Gulf War" and states that "it is likely that his neck problem started at the same time as his lower back condition, while he was serving with the National Guard." 

Another VA examination was conducted in December 2004.  This examiner diagnosed cervical spine degenerative joint disease with moderately severe central stenosis at the C6-7 level, mild central stenosis at the C5-6 level, and a small central disc herniation at the C4-5 level which impinges on the spinal cord.  The examiner provided the following ambiguous statement:

Since the record showed C-L myelogram at Southwest Dallas Hospital in 8/7/90, 2 months after the release.  The degenerative disease of the spine is unlikely acutely onset, however the symptoms can be onset acutely.  It is more likely not that the cervicle [sp] condition is service connected.

In June 2007 the Board sought a VHA medical advisory opinion in these matters from an orthopedic surgeon.  In an opinion dated in July 2007, that physician, after review of the record, stated that there was no evidence that anything other than mild age-related changes have been developing in the Veteran's cervical spine; that there is no support for even suggesting that the problems in the lower back effected a consequential change in the neck region; and that the apparent ulnar nerve problem in the Veteran's right arm was spontaneous in origin and not causally related to the neck/spine complaints of record.  The physician concluded that "it is at least as likely as not that the service-connected herniated nucleus pulposus at L5S1 with degenerative changes does not aggravate the cervical spine disability."

A United States Court of Appeals for Veterans Claims (Court) July 2010 Memorandum Decision noted the apparent inconsistency between the conclusion made by the orthopedic surgeon in the July 2007 VHA opinion, finding it could be interpreted to suggest that it was at least as likely as not that the service-connected low back disability aggravates the cervical spine, and that the remainder of the physician's opinion does not clearly support that interpretation.  The Court directed the Board to seek clarification of the July 2007 opinion or to obtain an additional opinion.

A June 2009 VA examiner did not provide an opinion regarding the etiology of the Veteran's cervical spine disorder.

A May 2012 VHA opinion by D. Roberts, M.D., an orthopedic surgeon, concluded that the Veteran had neck pain which was first clinically manifested prior to his period of service in June 1990.  He concluded that the cervical spine disorder did not permanently increase in severity or progress at an abnormally high rate during the Veteran's service.  He explained that "[c]ervical . . . degenerative changes progress in all adults as we age.  This is normal aging of the spine, unrelated to any specific profession, military or civilian.  Episodes of neck . . . pain due to lifting or any other activity do not constitute a permanent aggravation of spine degenerative changes, rather they are just a symptom of the normal spondylosis associated with aging."  Dr. Roberts also used the Veteran's radiology reports (1990 CT, and cervical MRIs in 2002 and 2004) to support his conclusion, noting that they showed progression of cervical spondylosis from 1 level to 4 levels.  

With respect to any relationship between the Veteran's cervical spine disability and his service-connected low back disability, Dr. Roberts stated:  "[t]here is no possible way his cervical spine spondylosis was caused by his low back disability."  He noted that radiology reports prior to service and subsequent to service both showed disc dessication and bulging of the L4-5 disc.  Dr. Roberts explained that "[l]umbar disc dessication/degeneration/DJD/spondylosis (all the same) has no bearing or causal relationship to any other portion of the spine.  A bulging disc does not cause or aggravate disc pathology at adjacent levels, i.e. an L4-5 bulging disc does not cause or aggravate disc degeneration at L5-S1 or L3-4.  It certainly does not affect other areas of the spine (thoracic or cervical)."  Dr. Roberts explained that degeneration is "normal aging" and that "an episode of back or neck pain . . . does not cause or aggravate the degenerative process."


III.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a veteran has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  "In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based."  Id.  In this case, the Veteran's STRs do not reflect an examination contemporaneous with his entrance on the period of ACDUTRA in June 1990.  Therefore, the presumption of soundness does not apply.

Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA.  Smith, 24 Vet. App. at 47-48.  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

Service connection on a presumptive basis is also not warranted for periods of ACDUTRA.  Smith, 24 Vet. App. at 46-47.  Accordingly, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309 do not apply as to the Veteran's cervical arthritis.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.  As the Veteran's claim was pending prior to the effective date of the revised § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's paper claims file and Virtual VA (electronic file), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Aggravation of Preexisting Disability

A preponderance of the evidence demonstrates that a cervical spine disability preexisted the Veteran's June 1990 period of ACDUTRA.  The record includes the contemporaneous private treatment records showing that prior to service, in November 1989, the Veteran injured his neck.  Treatment records from November 1989 to May 1990, prior to the Veteran's period of ACDUTRA, show that the Veteran's symptoms, including complaints of neck pain, were unimproved.  Significantly, a CT scan take in December 1989 showed right disc herniation at C6-7.

Three medical opinions also conclude that a cervical spine disability preexisted service.  A March 1998 VHA opinion by Dr. Zuccarello found that the Veteran had a preexisting cervical spine disorder based, in part, on the preservice CT scan showing disc herniation at C6-7.  Likewise, the February 2004 VA examination report concluded that the Veteran's neck disability began with a 1989 (pre-service) injury.  Finally the May 2012 VHA opinion concluded that a cervical spine disability preexisted service.

The Board acknowledges that there are medical opinions indicating that the cervical spine disability was incurred in service.  Dr. Fletcher's September 2004 opinion concluded that the Veteran's neck problem "started at the same time as his lower back condition, while he was serving with the National Guard."  However, Dr. Fletcher's positive opinion is less probative and persuasive than the medical opinions which show preservice existence of a cervical spine disorder as Dr. Fletcher's opinion appears to be based on incomplete facts and does not provide a thorough rationale.  Dr. Fletcher does not indicate that he has reviewed the preservice records of neck injury and positive CT findings (he only indicates he has reviewed the National Guard records "briefly") and he does not explain his conclusion that the Veteran's neck problem began in service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  Dr. Fletcher acknowledged that he did not begin treating the Veteran until 1995, several years after his 1990 period of ACDUTRA.  He does not account for the December 1989 CT scan findings.

Likewise, while the December 2004 VA examiner noted in his report that the Veteran's "neck condition started as early as 1989 injury," that examiner concluded, apparently based in part upon a post-service myelogram that the "cervic[al] condition is service-connected."  The December 2004 VA examiner did not indicate that he had reviewed the preservice CT scan which showed disc herniation at C6-7 and did not provide a clear rationale for his conclusion that the Veteran's disability should be service-connected.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

On the other hand the medical opinions which conclude that a cervical spine disability preexisted service, particularly the May 2012 VHA examiner's opinions, contained clear conclusions with supporting data from the evidence of record, as well as a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The 2012 examiner explained that the Veteran's cervical spine disorder was manifested by pain and a small C6-7 disc herniation prior to service and specifically noted to the pre-service medical records and CT findings in his report.  Therefore, the Board accords great probative weight to that opinion.

The question that must next be addressed is whether the claimant's pre-existing cervical spine disability was aggravated by his service.  A preponderance of the evidence demonstrates that the preexisting cervical spine disability was not aggravated by his period of ACDUTRA.  The most probative and persuasive evidence on this point is the May 2012 VHA opinion which concludes that the pre-existing cervical spine disability did not worsen beyond the natural progress of the disease.  

The Board gives significant weight to the opinion of Dr. Roberts, the orthopedic surgeon who prepared the 2012 VHA opinion, as it contains a clear conclusion; it is based on supporting data in the record; and it sets forth a reasoned medical explanation connecting the two.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion.").  For example, Dr. Roberts specifically identifies in the various radiology reports of record the gradual progression of the Veteran's spondylosis from one level to four levels over time to support his conclusion that the worsening of the Veteran's cervical spine is age-related and not due to a specific incident.  

The Board acknowledges the finding of the March 1998 VHA opinion that "it is possible that the pre-existing back disability underwent a further degeneration, particular[ly] in the lower spine as documented by the MRI, also because of an injury he suffered during active duty training."  However, the Board finds the March 1998 VHA opinion is less probative and persuasive because that opinion is phrased in a speculative manner:  "it is possible".  The Court has held that the use of equivocal language such as "could have been" makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  





Secondary Service Connection

The Veteran also alleges that his cervical spine disability is related to his service-connected low back disability.  

For the same reasons as explained above, the Board finds highly probative and persuasive the opinion of Dr. Roberts, the orthopedic surgeon who prepared the 2012 VHA opinion.  Dr. Roberts unequivocally stated:  "[t]here is no possible way his cervical spine spondylosis was caused by his low back disability."  He provided a clear explanation for his conclusion with reference to the record.  He noted that radiology reports prior to service and subsequent to service both showed disc dessication and bulging of the L4-5 disc.  Dr. Roberts explained that "[l]umbar disc dessication/degeneration/DJD/spondylosis (all the same) has no bearing or causal relationship to any other portion of the spine.  A bulging disc does not cause or aggravate disc pathology at adjacent levels, i.e. an L4-5 bulging disc does not cause or aggravate disc degeneration at L5-S1 or L3-4.  It certainly does not affect other areas of the spine (thoracic or cervical)."  Dr. Roberts explained that degeneration is "normal aging" and that "an episode of back or neck pain . . . does not cause or aggravate the degenerative process."

The Board also notes the Veteran's contention that his claim is supported by the 2007 VHA opinion.  However, as noted in the Court's Memorandum Decision (which the Court noted was conceded by the Veteran's attorney) the 2007 opinion "appears to be trending toward the conclusion that the low-back disability does not aggravate the cervical spine disability."  Given the apparent inconsistency in the 2007 VHA opinion, it has minimal probative weight.  It is well established that medical opinions that are speculative, general, or (as here) inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  

Consequently, the Board finds the preponderance of the evidence is against a finding that the Veteran's current cervical spine disorder was caused or aggravated by his service-connected lumbar spine disorder.

The Veteran is competent to give evidence about observable symptoms such as having neck pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, he is not competent to give an opinion as to whether his current cervical spine was aggravated in service or is related to his service-connected low back disorder as such are highly complex medical questions beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veteran's Court.)

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for cervical spine conditions.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

As a preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for a cervical spine disorder must be denied.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

With respect to the low back increased rating claim, the Veteran has requested another examination, contending that the June 2009 examination was inadequate, in part, as it concluded that the Veteran had no radiculopathy without reconciling a July 1993 statement from Dr. Walia which noted "chronic L5 radiculopathy bilaterally" and a July 2008 EMG/NCV testing report which revealed mild to severe sensorimotor neuropathy in the lower extremities.  The Board notes that the July 2008 EMG/NCV report is not associated with either the paper claims folders or with the electronic (Virtual VA) file.  In addition, a review of the record reveals a June 1993 record from Dr. Chouteau which noted right leg radiculopathy as well as an August 1993 record from Dr. K. Toler which noted chronic denervation at L4-5 during neurological examination.  An attempt to secure the July 2008 report of neurological testing for the record is necessary.  In addition, an advisory medical opinion (with examination if deemed necessary) to reconcile the conflicting neurological findings noted above is necessary.

Regarding the rating for gastric ulcer, the Veteran is currently rated under Code 7304 (for gastric ulcer, the service-connected entity).  He has requested a higher (30 percent) rating under Code 7307 (for hypertrophic gastritis).  A 30 percent rating under that Code is warranted where there are symptoms of chronic hypertrophic gastritis with multiple small eroded or ulcerated areas.  Code 7307 requires that hypertrophic gastritis be identified by gastroscopy, and the current record does not include gastroscpic evidence of hypertrophic gastritis.  The Board cannot order an invasive diagnostic procedure (with the risks involved) for rating purposes.  However, as the Veteran specifically seeks a rating under code 7307, there is a suggestion that he (or his attorney) is aware of evidence showing gastroscopic findings of hypertrophic gastritis.  They must be asked to submit any such evidence (which would suggest that a rating under Code 7307 would be [more] appropriate).   

Regarding diabetes mellitus, the Veteran argues that the June 2009 VA examination was inadequate because there was no adequate explanation for the reasoning behind the examiner's conclusion that the Veteran's diabetes mellitus is less likely than not related to steroid injections in 1995.  Because the essential rationale for the opinion is unclear, a supplemental medical opinion is necessary.

As the Veteran's bilateral eye and bilateral foot claims are inextricably intertwined with the diabetes mellitus claim (he argues that his glaucoma and bilateral foot problems are related to diabetes mellitus), consideration of the bilateral eye and foot claims must be deferred pending resolution of the diabetes mellitus matter. 

Finally, the Veteran alleges that he is unemployable due to his service connected low back disability (and various disabilities for which service connection is sought on appeal).  His claim for a TDIU rating is inextricably intertwined with the other appeals pending, and consideration of the TDIU appeal must be deferred pending resolution of the remaining matters.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to provide any evidence in his possession (or identify for VA to secure) indicating he has chronic hypertrophic gastritis.

2. Associate with the record the VA July 8, 2008 EMG/NCV report noted in the June 2009 VA examination report with the paper claims folder or Virtual VA.

3. The RO should also arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion as to whether the Veteran has any neurological symptoms associated with his service-connected herniated nucleus pulposus, L4-5, with degenerative changes.  If so, please identify such by medical diagnosis.  If not, please reconcile the conclusion with the 1993 evidence of "chronic L5 radiculopathy bilaterally".  The Veteran's claims files must be reviewed by the provider in conjunction with the examination.  The provider must explain the rationale for all opinions.

4. The RO should also arrange for the record to be forwarded to an appropriate physician for review and an advisory medical opinion (with examination only if deemed necessary) as to whether the Veteran has chronic hypertrophic gastritis.  The Veteran's claims files must be reviewed by the provider in conjunction with the examination.  The provider must explain the rationale for all opinions.

5. The RO should further arrange for the claims files to be returned to the physician who conducted the June 2009 VA examination for an explanation as to why "Veteran's diabetes mellitus is less likely than not related to his steroid injections done in 1995."  If that physician is unavailable to provide further opinion, another physician may provide an opinion and explanation as to whether s/he believes it at least as likely as not (a 50% or greater probability) that the Veteran's diabetes mellitus is related to 1995 injections of steroids in the back.  The Veteran's claims files must be reviewed by the provider in conjunction with the examination.  The provider must explain the rationale for all opinions.

6. The RO must ensure that the development sought is completed (there is an appropriate response to each request) and then re-adjudicate the claims (TDIU in light of the further determinations on the other claims).  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


